UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1051



RELIANCE INSURANCE COMPANY, INCORPORATED, a
Pennsylvania corporation,

                                                          Plaintiff,

          versus


WILLIAM RAY MILLER, II,

                    Defendant & Third Party Plaintiff - Appellant,

          and


J. L. HICKMAN & COMPANY, INCORPORATED, a/k/a
IFA Insurance Services, Incorporated, a Texas
corporation; JOHN L. HICKMAN,

                                                         Defendants,

          and


DONNA MANNINO,

                                  Defendant & Third Party Plaintiff,

          versus


UTICA MUTUAL INSURANCE COMPANY,

                                   Third Party Defendant - Appellee.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
3194-MJG)


Submitted:   March 8, 2001               Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Ray Miller, II, Appellant Pro Se. Lon Arthur Berk, SHAW
PITTMAN, Washington, D.C.; Paula Lynn Primost, SHAW PITTMAN,
McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     William Ray Miller, II, appeals the district court’s orders

granting Utica’s motion for summary judgment on his third party

complaint and denying his motion to alter or amend the judgment.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Miller v. Utica Mutual Ins. Co., No.

CA-97-3194-MJG (D. Md. Sept. 22 & Nov. 24, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  3